Citation Nr: 1628597	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-27 714A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.


ATTORNEY FOR THE BOARD

John Francis, Counsel 








INTRODUCTION

The appellant contends that he is a Guerilla Veteran of World War II with service from July 1943 to April 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines that denied the appellant's claim seeking compensation from the FVEC fund.

In the appellant's July 2010 substantive appeal, he requested a Travel Board hearing before a Veterans Law Judge sitting at the RO, and a Travel Board hearing was scheduled for February 2016.  In January 2016, however, the appellant indicated that he would be unable to attend the scheduled hearing due to his physical disabilities, and he did not request that his hearing be rescheduled.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.702 (2015).

In April 2016, the Board issued a decision that denied entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

The Board issued a decision in this appeal on April 26, 2016.  However, correspondence from the appellant dated March 29, 2016 and stamped as received on April 19, 2016 was not posted to the electronic file until after the decision was issued.  Therefore, the appellant was not afforded due process of law in consideration of the new evidence.   

Accordingly, the April 26, 2016 Board decision addressing the issue of entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund 
is vacated.



	                        ____________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


